  

 

> aa =)

Case 2:19-cr-00531-CAS Document 2 Filed 09/12/19 Pagelof2 Page ID #:36
UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA
a CASE SUMMARY

 

 

= 7 j = j 7 4
Case Number |} / var /
U.S.A. v. Dr. N. Vahedi Pharmacy Inc.

_ ONS

 

Indictment [_] Information

Investigative agency (FBI, DEA, etc.)

Defendant Number 1
Year of Birth

 

 

USPS/OIG

NOTE: All items MUST be completed. If you do not know the answer or a question is not applicable to your case, enter "N/A."

OFFENSE/VENUE

a. Offense charged as a:

[_] Class A Misdemeanor [_] Minor Offense [ ] Petty Offense
[_] Class B Misdemeanor [_] Class C Misdemeanor [¥] Felony
b. Date of Offense 2013-2016

 

c. County in which first offense occurred

Los Angeles County

 

d. The crimes charged are alleged to have been committed in
(CHECK ALL THAT APPLY):

Los Angeles
[_] Orange

[_] Riverside

[_] San Bernardino

[| Ventura

[_] Santa Barbara

[_] San Luis Obispo

| Other

Citation of Offense 18 U.S.C.§371, 18 U.S.C.§§1343, 1347,
1956(h) 18 U.S.C.§§1028

e. Division in which the MAJORITY of events, acts, or omissions
giving rise to the crime or crimes charged occurred:

 

 

Western (Los Angeles, San Luis Obispo, Santa Barbara, Ventura)
[_] Eastern (Riverside and San Bernardino) [_] Southern (Orange)

RELATED CASE

Has an indictment or information involving this defendant and
the same transaction or series of transactions been previously
filed and dismissed before trial?

No [_] Yes

If "Yes," Case Number:

 

Pursuant to General Order 19-03, criminal cases may be related
if a previously filed indictment or information and the present
case:

a. arise out of the same conspiracy, common scheme,
transaction, series of transactions or events; or

b. involve one or more defendants in common, and would
entail substantial duplication of labor in pretrial, trial or
sentencing proceedings if heard by different judges.

Related case(s), if any (MUST MATCH NOTICE OF RELATED
CASE):

 

 

CR-72 (03/19)

CASE SUMMARY

PREVIOUSLY FILED COMPLAINT/CVB CITATION
A complaint/CVB citation was previously filed on:

Case Number:

 

 

 

Assigned Judge: cS

Charging: oe n

The complaint/CVB citation: ! cot ‘ “0 7
[_] is still pending [ Bee nN E
_] was dismissed on: | fae a m

A
y

528 |
O
s

PREVIOUS COUNSEL te
Was defendant previously represented?’ TY

 

 

IF YES, provide Name: te seal
Phone Number:
COMPLEX CASE
Are there 8 or more defendants in the Indictment/Information?
[] Yes* [_] No

Will more than 12 days be required to present government's
evidence in the case-in-chief?

[_] Yes* [_] No
*AN ORIGINAL AND 1 COPY (UNLESS ELECTRONICALLY FILED)
OF THE NOTICE OF COMPLEX CASE MUST BE FILED AT THE

TIME THE INDICTMENT IS FILED IF EITHER "YES" BOX IS
CHECKED.

SUPERSEDING INDICTMENT/INFORMATION

IS THIS A NEW DEFENDANT? [] Yes CJ No
This is the superseding charge (i.e., 1st, 2nd).
The superseding case was previously filed on:

 

Case Number

 

The superseded case:
[_] is still pending before Judge/Magistrate Judge

 

[_] was previously dismissed on

 

Are there 8 or more defendants in the superseding case?

[] Yes* [_] No
Will more than 12 days be required to present government's
evidence in the case-in-chief?

[_] Yes* [_] No
Was a Notice of Complex Case filed on the Indictment or
Information?
[_] No

[_] Yes
*AN ORIGINAL AND 1 COPY OF THE NOTICE OF COMPLEX CASE
MUST BE FILED AT THE TIME THE SUPERSEDING INDICTMENT IS
FILED IF EITHER "YES" BOX IS CHECKED.
Page 1 of 2
Case 2:19-cr-00531-CAS Document 2 Filed 09/12/19 Page 2of2 Page ID #:37
UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA
CASE SUMMARY

 

INTERPRETER
Is an interpreter required? | [_] YES NO
IF YES, list language and/or dialect:

 

OTHER

[_] Male [_] Female

[-] U.S.Citizen [_] Alien
Alias Name(s) N/A

 

 

This defendant is charged in:
[| All counts

[_] Only counts:

 

[] This defendant is designated as "High Risk" per
18 USC § 3146(a)(2) by the U.S. Attorney.

[_] This defendant is designated as "Special Case” per
18 USC § 3166(b){7).

Is defendant a juvenile? [] Yes [J] No
IF YES, should matter be sealed? [-] Yes [_] No

The area(s) of substantive law that will be involved in this case
include(s):

 

 

CUSTODY STATUS

Defendant is not in custody:
a. Date and time of arrest on complaint:

b, Posted bond at complaint level on:
in the amount of $

c.PSA supervision? [_] Yes [_]No
d. Is on bail or release from another district:

 

 

Defendant is in custody:
a. Place of incarceration: [_] State [_] Federal

b. Name of Institution:

 

c. If Federal, U.S. Marshals Service Registration Number:

 

d.[_] Solely on this charge. Date and time of arrest:

 

e, On another conviction: [_] Yes [-] No

IF YES: [_] State [_] Federal [_] Writ of Issue
f. Awaiting trial on other charges: [] Yes [_] No

IFYES: [| State [[] Federal AND

Name of Court:

 

Date transferred to federal custody:

 

[_] financial institution fraud [_] public corruption This person/proceeding is transferred from another district
government fraud [_] tax offenses pursuanttoF.RCrP, ____20 7! ___40
[] environmental issues mail/wire fraud

[] narcotics offenses [_] immigration offenses

[_] violent crimes/firearms corporate fraud

[| Other

EXCLUDABLE TIME

Determinations as to excludable time prior to filing indictment/information. EXPLAIN:

 

 

 

Date 9/12/2019

Signature of Assistant U.S. Attorney

Ashwin Janakiram
Print Name

 

 

CR-72 (03/19)

CASE SUMMARY Page 2 of 2
